Third District Court of Appeal
                              State of Florida

                       Opinion filed August 3, 2022.
                           ________________

                             No. 3D20-1712
                       Lower Tribunal No. 16-14544
                          ________________

                         Azran Miami 2, LLC,
                                Appellant,
                                   vs.
                       US Bank Trust, N.A., etc.,
                                 Appellee.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Pedro P. Echarte, Jr., Judge.

     Jacobs Legal PLLC, and Bruce Jacobs, for appellant.

      Locke Lord LLP, and Steven J. Brotman (West Palm Beach), for
appellee.

Before EMAS, GORDO and LOBREE, JJ.
                       ________________

                              No. 3D21-606
                       Lower Tribunal No. 12-38811
                          ________________

                           Joseph T. Buset,
                                Appellant,
                                   vs.
           HSBC Bank USA, National Association, etc.,
                                 Appellee.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Charles K. Johnson, Judge.
     Jacobs Legal, PLLC, and Bruce Jacobs, for appellant.

      Greenberg Traurig, P.A., and Kimberly S. Mello and Arda Goker
(Orlando), for appellee.

Before EMAS, LOGUE and LOBREE, JJ.
                        ________________

           Nos. 3D21-1300, 3D21-1304, 3D21-1311 & 3D21-1320
                      Lower Tribunal No. 18-37059
                           ________________

             Carrington Mortgage Services, LLC, et al.,
                            Petitioners,
                                 vs.
                        Julie Nicolas, et al.,
                           Respondents.

     Cases of Original Jurisdiction – Prohibition.

      Akerman LLP, and Nancy M. Wallace (Tallahassee); Akerman LLP,
and William P. Heller (Fort Lauderdale); Akerman LLP, and Eric M. Levine
(West Palm Beach), for petitioner Nathaniel Callahan; Bradley Arant Boult
Cummings LLP, and Lauren G. Raines and Sara D. Accardi (Tampa);
Bradley Arant Boult Cummings LLP, and Marc James Ayers and Stephen C.
Parsley (Birmingham, AL), for petitioner Carrington Mortgage Services, LLC;
Polsinelli PC, and Brendan I. Herbert and Henry H. Bolz IV, for petitioner The
Bank of New York Mellon; Liebler, Gonzalez & Portuondo, and Adam J. Wick,
for petitioner Bank of America, N.A.

     Jacobs Legal, PLLC, and Bruce Jacobs; Wasson & Associates,
Chartered, and Roy D. Wasson, for respondent Julie Nicolas.

Before EMAS, LOGUE and LOBREE, JJ.




                                      2
                            ________________

                              No. 3D21-1869
                        Lower Tribunal No. 19-10810
                           _________________

                 The Bank of New York Mellon, etc.,
                            Petitioner,
                                vs.
                       Regis Bontoux, et al.,
                          Respondents.

     A Writ of Certiorari to the Circuit Court for Miami-Dade County, Jose
M. Rodriguez, Judge.

     Akerman LLP, and Nancy M. Wallace (Tallahassee); Akerman LLP,
and William P. Heller (Fort Lauderdale); Akerman LLP, and Eric M. Levine
(West Palm Beach), for petitioner.

     Jacobs Legal, PLLC, and Bruce Jacobs, for respondent Regis Bontoux.

Before FERNANDEZ, C.J., and GORDO and LOBREE, JJ.

     PER CURIAM.

            CONSOLIDATED ORDER IMPOSING SANCTIONS

      INTRODUCTION

      In four separate appeals, this court issued individual orders directing

Bruce Jacobs, Esquire, Florida Bar Number 116203, of Jacobs Legal, PLLC,

to show cause why this court should not impose sanctions upon him for

specified actions and conduct that violated the Florida Rules of Appellate

Procedure and/or Rules Regulating the Florida Bar.               Given the


                                      3
contemporaneity and similarity of the conduct engaged in by Mr. Jacobs, we

have consolidated these four matters solely for the purpose of addressing

and disposing of the previously issued orders to show cause.

    BACKGROUND

     The four orders to show cause are summarized as follows:

     A. Carrington Mortgage Services, LLC v. Julie Nicolas, 3D21-
    1300, 3D21-1304, 3D21-1311 and 3D21-1320

     Order to Show Cause issued January 11, 2022 (by Clerk’s Order)

directing Bruce Jacobs, Esq., Florida Bar Number 116203, of Jacobs Legal,

PLLC to show cause why sanctions should not be imposed upon him for

failing to comply with the Florida Rules of Appellate Procedure and with the

professional norms governing appeals in filing the Motion for Rehearing En

Banc (“the Motion”), which conduct includes the following:

     1. The legal arguments asserted in the Motion are frivolous in that

     they do not support a motion for rehearing en banc.

     2. The Motion improperly impugns the integrity of this Court, opposing

     counsel, and the Florida Bar, among others without any relevance to

     the legal matter at issue in a motion for rehearing en banc.

     3. Citations to the record in the Motion do not support the facts for

     which they are cited.

     4. Cases cited in the Motion do not support the legal propositions for
                                     4
      which they are cited.

      5. Although 604 pages long, the Appendix to the Motion fails to contain

      a paginated index, bookmarks, or even consecutive pagination in

      violation of Florida Rule of Appellate Procedure 9.220(c), and the

      absence of these organizing features either intentionally or

      unintentionally enables and conceals mis-citations to the record.

      6. The Appendix to the Motion includes documents generated after the

     order under review in violation of the fundamental principle that “[t]he

     appellate record is limited to the record presented to the trial court.”

     Rutherford v. Moore, 774 So. 2d 637, 646 (Fla. 2000).

      7. The Appendix to the Motion, includes circuit court orders that have

     been vacated and the Motion fails to so indicate.

     B. Azran Miami 2, LLC v. US Bank Trust, N.A., 3D20-1712

     Order to Show Cause issued January 26, 2022, see 47 Fla. L. Weekly

D279 (Fla. 3d DCA Jan. 26, 2022), directing Bruce Jacobs, Esq., Florida Bar

Number 116203, of Jacobs Legal, PLLC to show cause why sanctions should

not be imposed upon him for violating the Florida Rules of Appellate

Procedure, which conduct includes the following:

     1.    In his Motion to Certify Conflict, Request for Written Opinion,

     Motion for Rehearing, and/or Motion for Rehearing En Banc (“the

                                     5
Motion”) Mr. Jacobs filed twelve separate appendices, totaling 3,469

pages (unpaginated and unindexed), comprised of documents that are

outside the record on appeal, regard events or proceedings occurring

after Mr. Jacobs filed his notice of appeal in this cause, and are otherwise

unrelated to the instant appeal. Mr. Jacobs failed to seek leave of court

before filing these documents, and it appears there would have been no

proper basis for granting leave had it been sought.

2.      In filing the Motion, Mr. Jacobs violated Florida Rule of Appellate

Procedure 9.330(a), which provides: “A motion for rehearing shall state

with particularity the points of law or fact that, in the opinion of the

movant, the court has overlooked or misapprehended in its order or

decision. The motion shall not present issues not previously raised in the

proceeding.” See also Rule 9.330, 2000 amend. comm. note (providing

that a motion for rehearing “should be utilized to bring to the attention of

the court points of law or fact that it has overlooked or misapprehended

in its decision, not to express mere disagreement with its resolution of

the issues on appeal”). Mr. Jacobs violated Rule 9.330(a), and the case

law applying that rule, by alleging in the Motion:

     a. The trial court denied Mr. Jacobs’ motion to vacate an earlier
        judgment “in deference to shadow rulings of this Court.”

                                  6
     b. This Court has created a “shadow body of law that allows banks to
        commit fraud.”

     c. “The panel decision is already being paraded about by attorneys
        engaged in this systemic fraud as controlling law that grants a
        privilege to commit systemic fraud when it states no facts.”

     d. “[T]he panel ruling perpetuates a shadow law that banks are above
        the constitution and can commit fraud with impunity.”

     e. This court’s issuance of a citation per curiam affirmed opinion in
        this case constitutes “an abuse of judicial power, an act of judicial
        tyranny perpetrated with disregard of procedural requirements,
        resulting in a gross miscarriage of justice.”

3.      In his Motion, Mr. Jacobs took one or more frivolous positions, or

made one or more arguments in bad faith, in violation of Florida Rule of

Appellate Procedure 9.410(a) (providing that the court “may impose

sanctions for any violation of these rules, or for the filing of any

proceeding, motion, brief, or other documents that is frivolous or in bad

faith”). The frivolous positions taken, or arguments made in bad faith,

include:

     a. The basis offered by him in his Motion for seeking this court’s

        certification of express and direct conflict.

     b. Quoting from and relying upon—as ostensible support for his legal

        position—a 2018 trial court order issued in an unrelated case,

        when that 2018 order was vacated in 2018 by the circuit court

        judge who issued it.
                                    7
        c. Including, in the appendix to his Motion, a 2019 trial court order

           issued in an unrelated case, when in fact this court had already

           quashed that trial court order in a 2019 opinion. See U.S. Bank,

           N.A. v. Zayas, 290 So. 3d 972 (Fla. 3d DCA 2019). The appendix

           filed by Mr. Jacobs in support of his Motion failed to contain this

           court’s 2019 opinion quashing that trial court order, and Mr.

           Jacobs failed to disclose in his Motion the fact that the 2019 trial

           court order relied upon by him was quashed by this court.

     C. The Bank of New York Mellon v. Regis Bontoux, 3D21-1869

     Order to Show Cause issued March 16, 2022, see 47 Fla. L. Weekly

D653 (Fla. 3d DCA Mar. 16, 2022), directing Bruce Jacobs, Esq., Florida Bar

Number 116203, of Jacobs Legal, PLLC to show cause why sanctions should

not be imposed upon him for filing a Motion for Rehearing En Banc (“the

Motion”) that violated the Florida Rules of Appellate Procedure and the Rules

Regulating the Florida Bar, which conduct includes the following:

     1. Mr. Jacobs filed an appendix comprised of documents that are

     outside the record on review, addressing events or proceedings that

     occurred after the trial court entered the order on review, and are

     otherwise unrelated to the instant petition. Mr. Jacobs did not seek leave




                                      8
of court to file these documents, and it appears there would have been

no proper basis for the court to grant such leave.

2. In his Motion, Mr. Jacobs contends that this case is of exceptional

importance because it deals with a deprivation of a constitutional right.

Florida Rule of Appellate Procedure 9.331(d)(1) which provides that “a

party may move for an en banc rehearing solely on the grounds that

the case or issue is of exceptional importance or that such

consideration is necessary to maintain uniformity in the court’s

decisions. A motion on any other ground shall be stricken.” Fla. R.

App. P. 9.331(d)(1). Mr. Jacobs’ Motion, however, fails to show how

this Court’s opinion quashing a discovery order that failed to comply

with the Florida Rules of Civil Procedure deprived his client of any of

his constitutional rights.

3. In the Motion, Mr. Jacobs takes one or more frivolous positions or

makes one or more arguments in bad faith. Florida Rule of Appellate

Procedure 9.140(a) states that a court “may impose sanctions for any

violation of these rules, or for the filing of any proceeding, motion, brief,

or other documents that is frivolous or in bad faith.” One example of the

frivolous or bad faith nature of Mr. Jacobs’ Motion is the reliance on a

vacated, and therefore legally null, circuit court order. Mr. Jacobs

                                   9
acknowledges that the order is vacated but fails to adequately explain

why he would rely on a vacated order in an unrelated case or why this

Court should rely on it as persuasive authority. Mr. Jacobs also relies

on orders that were reversed by this Court without explaining why this

Court should rely on them as authority for the legal propositions

advanced by him.

4. Mr. Jacobs recklessly impugns and disparages the judges of this

Court and certain judges of the circuit court, by alleging the following in

the Motion for Rehearing En Banc:

   a. This Court initiated contempt proceedings against Mr. Jacobs,
      “[d]espite the clear evidence establishing the truth of these
      [fraud] allegations.”

   b. “The panel judges also showed bias by commenting on motions
   to disqualify [Mr. Jacobs] . . . .”

   c. The panel “initiated contempt proceedings for criticizing the court
   and failed to recuse themselves as required . . . .”

   d. Mr. Jacobs is “a victim of the Third DCA’s abuse of its contempt
   powers. . . .”

   e. “It is self-evident that . . . [Mr. Jacobs’] clients are not before a fair
   and impartial tribunal [as] guaranteed by the constitution.”

   f. This Court needs to “search its soul.”

   g. A named circuit court judge “refused to disqualify herself until she
   entered orders that seriously injured the client’s rights and the
   integrity of the judicial process.”

                                   10
h. This Court “has taken no action required by the Judicial Canons
against [the named circuit court judge] for [their] gross misconduct.”

i “[T]here is a question whether this Honorable Court is fair and
impartial when it refuses to act against clear misconduct and
manufactures contempt charges against the attorney who has
uncovered systemic fraud upon the court by [the Bank] and their
counsel. The judicial canons and the constitution do not permit such
an abuse of power.”

j. This Court’s January 11, 2022, order in Carrington Mortgage v.
Julie Nicolas, 3D21-1300, directing Mr. Jacobs to show cause why
he should not be subject to sanctions for failing to comply with the
Rules of Appellate Procedure and professional norms is an “abuse
of power.”

k. “The court below violated the clear admonition ‘to avoid any
appearance of vindictiveness if the defendant chooses to exercise
certain rights.’”

l. This Court has failed to take appropriate action where it “has
‘received information’ and has ‘actual knowledge that substantial
likelihood exists that judges have committed a violation of this
Code.’”

m. This Court’s attempt to “disbar” Mr. Jacobs “is unconstitutional,
inequitable, and unjust.”

n. “[There is a problem] when a court has actual knowledge [a party]
committed felonies and fraud upon the court, [and] decides to attack
the whistleblower attorney who defended against the fraud.”

o. This Court has entered “orders that violate the constitution as Mr.
Jacobs’ African American and Jewish clients believe the court below
has repeatedly done.”

p. “[S]ome judges [have a penchant] to blindly accept the self-
serving assertions of financial institutions.”

q. “[T]he court below violated the judicial canons, allowed banks and
                             11
         powerful special interests and their counsel to violate The Florida
         Bar Rules with impunity, and knowingly deprived foreclosure
         defendants of their Fifth Amendment rights by depriving them of
         their property without due process of law.”

         r. Mr. Jacobs’ Motion accuses the “JQC not prosecuting judges for
         serious misconduct.”

         s. “The panel violated the judicial canons and undermined the
         integrity of the judiciary.”

         t. “[T]he panel’s overriding personal bias against [Mr. Jacobs] has
         deprived [Bontoux] of a fair and impartial appellate review.”

         u. “[T]he panel deprived Mr. Bontoux of the right to due process of
         law before a fair and impartial tribunal.”

         v. This Court’s panel “refuses to honor the judicial canons, including
         upholding the law, protecting the constitutional rights of
         homeowners, and granting disqualification when there is evidence
         of bias that requires disqualification.”


     D. Joseph T. Buset v. HSBC Bank USA, 3D21-606

     Order to Show Cause issued June 8, 2022, see 47 Fla. L. Weekly

D1219 (Fla. 3d DCA June 8, 2022), directing Bruce Jacobs, Esq., Florida Bar

Number 116203, of Jacobs Legal, PLLC to show cause why sanctions should

not be imposed upon him for filing a motion that is frivolous, in bad faith,

and/or violated the Rules of Appellate Procedure and the Rules Regulating

the Florida Bar, which conduct includes the following:

     1. Mr. Jacobs violated Florida Rule of Appellate Procedure

     9.330(a)(2)(A), which provides: “A motion for rehearing shall state with

                                      12
particularity the points of law or fact that, in the opinion of the movant,

the court has overlooked or misapprehended in its order or decision.

The motion shall not present issues not previously raised in the

proceeding.”

2. Mr. Jacobs takes one or more frivolous positions, or makes one or

more arguments in bad faith, in violation of Florida Rule of Appellate

Procedure 9.410(a) (providing that court “may impose sanctions for any

violation of these rules, or for the filing of any proceeding, motion, brief,

or other document that is frivolous or in bad faith”).

3. Mr. Jacobs’ Motion was filed after the issuance of orders in unrelated

cases directing Mr. Jacobs to show cause why he should not be

subjected to sanctions including, but not limited to, the issuance of a

reprimand and the imposition of attorney’s fees for similarly, improperly

impugning the integrity of this court, opposing counsel, and the Florida

Bar in Carrington Mortgage Services, LLC v. Nicholas, Nos. 3D21-1300,

3D21-1304, 3D21-1311, and 3D21-1320 (Jan. 11, 2022), Azran Miami

2, LLC, No. 3D20-1712, 47 Fla. L. Weekly D279 (Fla. 3d DCA Jan. 26,

2022) and Bank of New York Mellon v. Bontoux, No. 3D21-1869, 47

Fla. L. Weekly D653, D654 (Fla. 3d DCA Mar. 16, 2022).

4. Mr. Jacobs again recklessly impugns and disparages the judges of

                                  13
this court and certain judges of the circuit court, in filing his motion

containing, among others, the following statements:

  a. “This Court Has a Pattern of Violating the Judicial Canons By
  Refusing to Disqualify Itself When it is Obvious the Court is Not
  Fair or Impartial[.]”

  b. “It is self-evident that the right to a meaningful hearing is
  denied when the Court refuses to recuse itself, refuses to follow
  the law, knowingly deprives homeowners of their property
  without due process, and then attempts to disbar the lawyer for
  exercising his first amendment right to expose corruption in the
  courts. This is not North Korea, Cuba, Russia or some third world
  country. This is a major city in the United States of America.”

  c. “The Judges of the Third DCA should be removed from Mr.
  Jacobs[’] cases and disbarred for violating the judicial canons,
  abusing their judicial powers, and knowingly depriving people of
  their constitutional rights.”

  d. “It is self-evident this Court will never rule in favor of a
  homeowner no matter what level of unclean hands the defendant
  can establish. This Court has dishonestly affirmed or dismissed
  appeals raising systemic tax evasion, fraud, perjury, forgery,
  racketeering, destruction of evidence, backdating records, and
  defiance of court orders.”

  e. “The Court’s lack of integrity is so obvious that no one
  following [Mr. Jacobs’] 100+ appeals would ever believe there is
  ‘no objective reason’ to question the impartiality of the court. Yet,
  the judges on this court cover for each other as they corruptly
  abuse their powers to hold Buset’s counsel in contempt.”

  f. “Buset’s counsel has uncovered more evidence of judicial
  corruption involving [a judge of this court, two named circuit
  judges], and the rest of the Third DCA.”

  g. “[A named circuit judge] has a pattern in all the cases Mr.
  Jacobs presents admissions of forgery, perjury or fraud. He
                                14
   refuses to set the motions for hearings for years, before
   eventually denying them summarily.”

5. Mr. Jacobs’ Motion contains allegations regarding an unrelated case,

   also unrelated to the issues in the motion, where a former trial judge

   who is now a member of this court issued a sanctions order, then

   allegedly refused to start contempt proceedings.            Mr. Jacobs

   accuses the judge of engaging in

      “a show to gain political leverage to secure [a] seat on the Third
      DCA. . . . It was a total dereliction of duty. . . . It was not long
      before [this judge] joined . . . dishonest brethren and began to
      abuse the ‘pca’ to affirm cases with obvious fraud, just like this
      case.”

6. Mr. Jacobs’ Motion alleges that a judge of this court sat as an

appellate judge on another unrelated case where that judge had denied

relief as a trial judge and

      “adopted her own ruling. It is a clear violation of the judicial canons
      [for a judge to] rule on an appeal that the judge ruled on at the
      lower tribunal.”

      Premised upon this allegation, Mr. Jacobs’ Motion further alleges:

      “The rest of the Third DCA judges were obligated by the judicial
      canons to “take appropriate action” against [the judge referenced
      in paragraph h, supra] for violating her own canons. Instead, the
      Third DCA covered it all up. The docket is scrubbed clean of the
      judge’s] name. The opinion apparently now has a different
      author. The order of disqualification was hidden in a different
      Third DCA case number that did not mention [the judge] by
      name. Even Westlaw shows [the judge] had nothing to do with
      affirming her own trial court decision.”
                                  15
7. Mr. Jacobs’ Motion further alleges:

   “The lack of integrity to give the powerful unchecked power
   cultivated by the Third DCA is spilling over into areas that have
   nothing to do with foreclosure.”

8. Mr. Jacobs’ Motion contains multiple pages discussing pending show

cause proceedings issued in cases which are not related to the decision

in this case or provide any basis to certify conflict, request a written

opinion, or move for rehearing or rehearing en banc.

9. Citing Florida Standards for Imposing Lawyer Sanctions 5.2, Mr.

Jacobs’ Motion asserts:

      “[A] judge that knowingly uses their powers to benefit themselves,
      injure a party, or injure the integrity of the proceedings should be
      removed from the bench and disbarred. Respectfully, this Court
      has become so obviously corrupt that Mr. Jacobs has filed a
      formal complaint with the FBI. The Court is working in concert
      with Bank of America, JP Morgan Chase, and others to deprive
      homeowners of their property without due process under color of
      law. This violates the Ku Klux Klan Act of 1871. It violates federal
      and state law. It violates biblical law.”

10. Mr. Jacobs’ Motion alleges that this court’s issuance of a citation per

curiam affirmed opinion in this case constitutes “an abuse of judicial

power, an act of judicial tyranny perpetrated with disregard of procedural

requirements, resulting in a gross miscarriage of justice.”

DISCUSSION

Following our review of Mr. Jacobs’ responses to the orders to show
                                 16
cause issued in the above cases, we conclude that Mr. Bruce Jacobs, Esquire,

Florida Bar Number 116203, of Jacobs Legal, PLLC, has failed to show good

cause why this court should not impose sanctions upon him. We further find

that Mr. Bruce Jacobs, of Jacobs Legal, PLLC, has repeatedly violated the

Florida Rules of Appellate Procedure and Rules Regulating the Florida Bar.

      We note that, on more than one prior occasion, we have imposed

sanctions on Mr. Jacobs for similar misconduct. See Bank of America, N.A. v.

Atkin, 305 So. 3d 305, 307 (Fla. 3d DCA 2018) (“This court finds there is a

reasonable basis to conclude that Mr. Jacobs and Jacobs Legal, PLLC violated

4-8.2(a).”); Aquasol Condo. Ass’n, Inc. v. HSBC Bank USA, Nat’l Ass’n, 2018

WL 6344710, at *1 (Fla. 3d DCA Dec. 5, 2018) (“[T]his court finds that Mr.

Jacobs violated Rule 4-8.2(a), Rules Regulating the Florida Bar, by impugning

the qualifications or integrity of the judges of this court and of the trial court.”).

There can be little doubt those prior proceedings placed Mr. Jacobs on notice

that the conduct engaged in here would subject him to sanctions. In fact, in his

November 1, 2018 response to the show cause order in Aquasol, Mr. Jacobs

“apologize[d] for his inappropriate comments impugning the integrity of the

judiciary”, indicated he “did not understand that his conduct could be viewed

as violating Fla. Bar Rule 4-8.2(a)”, explained that he now “fully understands

the nature and wrongfulness of his conduct”, professed that “he stands deeply

                                         17
remorseful and apologetic to the Court for his actions”, and assured this court

that he “has sought mentoring and professional guidance from peers about his

self-generated unprofessionalism.”

       Nevertheless, during the nearly four years that followed, Mr. Jacobs has

continued to engage in what has proven to be a persistent and escalating

pattern of similar misconduct.

      To be clear, the issue before us is not whether a bank or lender that is a

party to these appeals engaged in misconduct, but whether Mr. Jacobs has

engaged in misconduct. Indeed, it is certainly possible that Mr. Jacobs may at

some point be able to prove the claims of misconduct he so vociferously

ascribes to the bank or lender in each of these consolidated matters. However,

those claims, like any other claim raised in a lawsuit, must be presented and

established in a manner consistent with the substantive laws and procedural

rules that uniformly govern our justice system, and must ultimately be

supported by admissible evidence directed to the specific case at hand. Those

claims will be tested by an opposing party, resolved in the normal course in the

trial court, and reviewed by an appellate court.

      The issue that is before us is whether Mr. Jacobs can be permitted to

engage in the misconduct described above: filing frivolous and bad-faith

motions and leveling false, malicious and meritless accusations against

                                      18
adverse parties, opposing counsel and judges alike, after a trial court or an

appellate court has rejected Mr. Jacobs’ claims and arguments. The answer

is, self-evidently, no.   Such misconduct will not—cannot—be ignored or

condoned, regardless of Mr. Jacobs’ assertion that it is borne of some

righteous intent. Simply put, the ends do not justify the means. Were it

otherwise, any attorney could engage in such frivolous and malicious attacks,

secure in the knowledge that their steadfast belief in the righteousness of their

cause will provide safe harbor, escaping accountability for subverting the very

integrity of our justice system and flouting the rules and code of conduct every

Florida attorney has sworn to uphold and abide by.

      As the Florida Supreme Court observed in The Florida Bar v. Buckle, 771

So. 2d 1131, 1133-34 (Fla. 2000):

      We must never permit a cloak of purported zealous advocacy to
      conceal unethical behavior. At the same time, we must also
      guard against hollow claims of ethical impropriety precluding
      proper advocacy for a client. This Court has recognized that
      “ethical problems may arise from conflicts between a lawyer's
      responsibility to a client and the lawyer's special obligations to
      society and the legal system.... ‘Such issues must be resolved
      through the exercise of sensitive professional and moral
      judgment guided by the basic principles underlying the rules.’ “
      Florida Bar v. Machin, 635 So.2d 938, 940 (Fla.1994) (quoting
      the Preamble to the Rules of Professional Conduct).

      Certainly, the principles underlying the rules include basic
      fairness, respect for others, human dignity, and upholding the
      quality of justice. Zealous advocacy cannot be translated to
      mean win at all costs, and although the line may be difficult to
                                       19
     establish, standards of good taste and professionalism must be
     maintained while we support and defend the role of counsel in
     proper advocacy. In corresponding with persons involved in legal
     proceedings, lawyers must be vigilant not to abuse the privilege
     afforded them as officers of the court. A lawyer's obligation of
     zealous representation should not and cannot be transformed
     into a vehicle intent upon harassment and intimidation.

     CONCLUSION

     Upon consideration, this court imposes the following sanctions upon

Bruce Jacobs, Esquire, Florida Bar Number 116203 of Jacobs Legal, PLLC,

for violations of Rule 4-8.2(a), Rules Regulating the Florida Bar and Rule of

Appellate Procedure 9.410(a):

      1. We formally refer each of these matters to the Florida Bar for

         appropriate disciplinary proceedings against Bruce Jacobs,

         Esquire.

      2. We award the opposing party, in each of the above proceedings, a

         reasonable attorney’s fee in an amount not to exceed $5000 (a total

         maximum amount of $35,0001) for services rendered by counsel for




1
  There are actually seven consolidated proceedings that are the subject of
this order. In Carrington Mortgage Services, LLC v. Julie Nicolas, we
consolidated related Case Numbers 3D21-1304, 3D21-1311 and 3D21-1320
into Case Number 3D21-1300 for all appellate purposes. Each petitioner in
those consolidated proceedings filed a response to Mr. Jacobs’ motion for
rehearing en banc.

                                     20
    each opposing party in responding to Mr. Jacobs’ post-opinion

    motions seeking rehearing, rehearing en banc, certification and/or

    issuance of written opinion. We remand this cause to each of the

    respective trial courts to fix the amount. Bruce Jacobs, Esq. and

    Jacobs Legal, PLLC, shall be jointly and severally responsible for

    payment of the reasonable attorney’s fee.

It is so ordered.




                               21